FILED
                            NOT FOR PUBLICATION                             NOV 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TREANDOUS A. COTTON,                             No. 14-16353

               Petitioner - Appellant,           D.C. No. 3:13-cv-01239-WHA

 v.
                                                 MEMORANDUM*
WILLIAM MUNIZ, Warden,

               Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                          Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      California state prisoner Treandous A. Cotton appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo the district court’s

decision to deny a habeas petition, see Murdaugh v. Ryan, 724 F.3d 1104, 1113

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2013), and we affirm.

      Cotton contends that insufficient evidence supported his prison disciplinary

rule violation for possession of an inmate-manufactured weapon. The state court’s

finding that “some evidence” supported the violation was neither contrary to, nor

an unreasonable application of, Superintendent v. Hill, 472 U.S. 445, 455-56

(1985). See 28 U.S.C. § 2254(d)(1). The evidence indicated that the weapon was

located under the mattress directly above Cotton’s bunk, where it was readily

accessible. The confined nature of the cell made it reasonable to determine that

Cotton had knowledge of the weapon’s presence, despite his cellmate’s suggestion

otherwise. For the same reasons, we disagree with Cotton’s claim that the state

court’s decision was based on an unreasonable determination of the facts in light of

the evidence presented in the state court proceeding. See 28 U.S.C. § 2254(d)(2).

      AFFIRMED.




                                         2                                      14-16353